Title: To George Washington from Asher F. Randolph, 15 April 1781
From: Randolph, Asher F.
To: Washington, George


                        
                            Sir
                            Woodbridg Near Amboy April the fifteenth 1781
                        
                        Receving Information from New York of Some movements of the Enemy I would inform your Excellency of the
                            Matter in which your Excellency will find inclosed in my Letter but Something that is the General Report in New York that
                            the Letter Doth not mention I think Necessary to Inform your Excellency of that is it is Generally Exspected those Horse
                            which the Letter mention is Exspected in to Some part of Jersey. I am Sir your Humble Servent
                        
                            Asher F. Randolph Jnr
                        
                        
                            N.B. I Exspect before the Embarkation to Have a more perticular Account of the Matter and if possible
                                John Mercereau or My Self will be at Camp.
                        
                     Enclosure
                                                
                            
                                Sir,
                                
                                    c.14 April 1781
                                
                            
                            I should Have wrote to you the other oppertunity By my Brother But I Exspected no thing But that He would
                                Be Serched on His passage as they Have made that theire practic for Some time past to Let the traders Get out of the
                                town and Send Some One to follow them and Serch them and By that means have Got ten of them in the
                                provo and mad Some verry advantageous Discoveries and I narrowly Escaped Being taken the
                                occasion I will Acquat you with if Ever I Can See you again and I Entend to try in aweek or two
                                to accomplish it Theire is a Secret Exspedition on foot and Several Hors vessels are Geting Ready all the Hors that is
                                Near are to Imbarck and Mr Compton a tin man tills me that He has orders to Get they traveling Canteens for all the
                                officers at Head Qurs Ready By the twentieth of this month from all that I Can Geather they will Make a Dash Some wheare to the Sutherd with all they Hors that Can Be mustered and But what part or what is thiere
                                Object it is Imposabel to tell at this time nor what Quantity of men they will take with them much
                                is talked of the Last mail that was taken from Mr Montonge But all Remains a Secret as yet all the troops hear
                                    Meet theire winter Quarters as yet and none Seem to preparing for a moove.
                            But the Hors, all the vessels in the Harbour at this time are the Rainbow of forty guns and the Midea
                                of thrity two and Savave of twenty as to arrivals the papers will Shew you the thyne packet will
                                Sail next Sunday. my Respects to all Good fellows and a Due
                            
                                W.D.
                            
                        
                        
                    